Opinion
Per Curiam,
The overall issue presented by these appeals is whether a court of equity has jurisdiction and competency to act upon a complaint questioning the validity *311of Ibe Act of June 21, 1939, P. L. 626, §7, as amended, 72 P.S. §5452.7. If equity has jurisdiction, as appellants contend, the Commonwealth Court would have appellate jurisdiction under Section 402(4) of the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P. L. 673, §402(4), 17 P.S. §211.402(4) (Supp. 1971). Without considering the merits of appellants’ contention, we believe that the appellate court having jurisdiction over equity actions against governmental units, i.e., the Commonwealth Court, should decide that question.
The appeals are transferred to the Commonwealth Court.